Order, Supreme Court, New York County (Walter Tolub, J.), entered April 15, 2002, which granted defendant’s motion to dismiss the complaint as time-barred, unanimously affirmed, without costs.
In determining the applicable statutory period, the reality and essence of a cause of action, rather than what its proponent has named it, governs (see Bunker v Bunker, 80 AD2d 817, 818 [1981], citing Brick v Cohn-Hall-Marx Co., 276 NY 259, 264 [1937]). Although plaintiffs pleaded causes of action nominally for restitution and unjust enrichment, those causes are based on the same allegations as their causes for legal malpractice. Accordingly, plaintiffs’ causes are governed by the three-year limitations period for legal malpractice (CPLR 214 [6]) and, as such, are time-barred. Concur — Andrias, J.P., Ellerin, Friedman and Gonzalez, JJ.